                                                                                   E-FILED
                                                       Tuesday, 19 March, 2019 01:15:55 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

MICHAEL VANCE,                   )
                                 )
         Plaintiff,              )
                                 )
    v.                           )        No. 17-cv-3312
                                 )
MICHAEL HILL and                 )
SWIFT TRANSPORTATION CO. )
OF ARIZONA, LLC,                 )
                                 )
         Defendants/             )
         Third-Party Plaintiffs, )
                                 )
    v.                           )
                                 )
LOVE’S TRAVEL STOPS &            )
COUNTRY STORES, INC.             )
                                 )
         Third-Party Defendant. )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Defendants/Third-Party

Plaintiffs’ Motion to Compel Third-Party Defendant’s Production of Plaintiff’s

Confidential Separation Agreement (d/e 42) (Motion). For the reasons set

forth below, the Motion is ALLOWED in part and DENIED in part. The

Court denies Defendant/Third-Party Plaintiff Michael Hill’s request to

compel in the Motion because his claims against Third-Party Defendant

Love’s Travel Stops & Country Stores, Inc. (Love’s) have been dismissed.
                                 Page 1 of 6
Opinion entered March 7, 2019 (d/e 49), at 14. The Court allows

Defendant/Third-Party Plaintiff Swift Transportation Co. of Arizona, LLC’s

request to compel in the Motion for the reasons set forth below.

                               BACKGROUND

      This matter arises from an automobile accident (Accident) that

occurred on January 11, 2016. Plaintiff Michael Vance alleges that he was

working on a disabled semi-truck and trailer parked on the shoulder of

Interstate 55 in Logan County, Illinois. He alleges that Defendant Hill

negligently drove a semi-tractor truck and trailer into the disabled vehicle

thereby injuring Hill. Vance alleges that at the time of the Accident Hill was

an employee of Swift acting within the scope of his employment. See

generally Notice of Removal (1), Exhibit A, Complaint. Plaintiff Vance was

employed by Love’s at the time of the Accident. Hill and Swift brought a

third-party complaint against Love’s for contribution. Defendants’ Third

Party Complaint and Jury Trial Demand (d/e 26).

      Love’s produced a workers compensation claim settlement

agreement (Workers Compensation Agreement) between Vance and

Love’s as part of its initial disclosures under Federal Rule of Civil

Procedure 26(a)(1)(ii). Third-Party Defendant Love’s Response to Swift’s

Motion to Compel Production of Confidential Settlement Agreement (d/e

                                  Page 2 of 6
46) (Response), Exhibit B, Third-Party Defendant’s Initial Rule 26(a)(1)

Disclosures, at 3.

      Swift served a document production request and interrogatories on

Love’s. Love’s responded but withheld a confidential release/settlement

agreement (Confidential Agreement) between Love’s and Vance from

production on the grounds that the Confidential Agreement was not

relevant. Love’s also refused to answer Interrogatory 19 which asked for

“any information, statements, documentation, or explanations that were

provided to you by Vance with regard to his termination (including but not

limited to the reason for the termination) from Love’s.” Motion, Exhibit 1,

Defendants’/Third-Party Plaintiffs’ First Interrogatories Directed to Third-

Party Defendant, ¶ 19. The Confidential Agreement was executed in

connection with Vance’s separation from employment with Love’s. See

Response, at 2-3.

      Vance indicated in his deposition that the settlement at his separation

from employment was related to his workers compensation claim.

      Q. When did you stop working for Love’s?
      A. . . . . Whenever I just got let go. I resigned there.
      ....
      Q. And why did you get let go?
      ....
      A. Settlement offer for resignation between Love’s and I.
      Q. Did that have to do with settlement of a workers’ comp
      claim?
                                 Page 3 of 6
     A. Yes.

Vance Deposition, at 17-18. Based on Vance’s deposition quoted

testimony, the Court directed Love’s to submit a copy of the Confidential

Separation Agreement and Workers Compensation Agreement to the Court

for in camera inspection. Opinion entered March 6, 2019 (d/e 48), at 3.

Love’s has complied and provided the requested documents.

     After careful review of the Confidential Agreement and the Workers

Compensation Agreement, the Court concludes that the Confidential

Agreement is relevant for discovery purposes. Love’s produced the

Workers Compensation Agreement in its initial disclosures. As such,

Love’s has identified the Workers Compensation Agreement as a

document that it may use at trial. Fed. R. Civ. P. 26(a)(1)(ii). Vance

testified that the Workers Compensation Agreement and his separation

from employment were related. The Confidential Agreement was signed in

connection with his separation from employment with Love’s. Vance

signed the Workers Compensation Agreement and the Confidential

Agreement on the same day. These facts support Vance’s testimony that

the documents were related. See e.g., Gallagher v. Lenart, 226 Ill.2d 208,

231, 874 N.E.2d 43, 58 (Ill. 2007) (“[I]nstruments executed at the same

time, by the same parties, for the same purpose, and in the course of the

                                Page 4 of 6
same transaction are regarded as one contract and will be construed

together.”). Swift is entitled to discover whether the Confidential

Agreement and the Workers Compensation Agreement were part of a

single agreement between Love’s and Vance.

      The Confidential Agreement recites that it is to be kept confidential.

After review, the Court agrees that document and the answer to

Interrogatory 19 should be subject to a protective order at this time. The

parties are directed to prepare an agreed protective order prior to the

production of the Confidential Agreement and the answer to Interrogatory

19.

      THEREFORE, IT IS ORDERED that Defendants/Third-Party

Plaintiffs’ Motion to Compel Third-Party Defendant’s Production of Plaintiff’s

Confidential Separation Agreement (d/e 42) is ALLOWED in part and

DENIED in part. Defendant/Third-Party Plaintiff Michael Hill’s request is

DENIED. Defendant/Third-Party Plaintiff Swift Transportation Co. of

Arizona, LLC’s request is ALLOWED. Third-Party Defendant Love’s Travel

Stops & Country Stores, Inc. is directed to produce to the Confidential

Agreement and answer Interrogatory 19 on or before April 15, 2019. The

production of the Confidential Agreement and the answer to Interrogatory

19 shall be subject to a protective order. Third-Party Plaintiff Swift and

                                 Page 5 of 6
Third-Party Defendant Love’s are directed to file a proposed agreed

protective order by April 10, 2019 or inform the Court by that date if they

cannot agree on a proposed order.

ENTER: March 19, 2019




                              s/ Tom Schanzle-Haskins
                              TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                 Page 6 of 6
